DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The response filed 05/19/2021 is acknowledged.
Claims 1, 3, 5, 23-24, 26 and 27 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tani Chen on 05/27/2021.
The application has been amended as follows: 
In claim 23: please replace “active pharmaceutical agent” with “one or more cannabinoids”.
In claim 24: please replace “active pharmaceutical agent” with “one or more cannabinoids”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the rejection of record has been reconsidered in view of Applicant’s amendment and response.  The Examiner finds Applicant’s arguments persuasive. 
The declaration under 37 CFR 1.132 filed 05/19/2021 is sufficient to overcome:

the rejection of claims 1, 3, 23-24, 26 and 27 based upon the combined teachings of Winnicki, Kang, Satoh and Taber; and
the rejection of claim 5 based on the combined teachings of Winnicki, Kang, Satoh and Taber as applied to claims 1, 3, 23-24, 26, and 27, and further in view of Gharib, CR Acad Sci Paris, Life Sciences, 324, 2001. 
The declaration provides evidence of an unexpected reduction of delay in feeling effects of tetrahydrocannabinol when consumed with a composition comprising the claimed combination of cannabinoid (tetrahydrocannabinol) when compared to consuming a similar composition containing only water and tetrahydrocannabinol. 
The improvement in onset of effects is evidence of an unexpected property of the claimed combination which outweighs the evidence of obviousness in this case.
The terminal disclaimer filed on 06/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10076540 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection of record has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
s 1, 3, 5, 23-24, 26 and 27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615       

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615